DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-16 & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carroll et al. (# US 2009/0117087).
1. A functional ink suitable for 3D printing ([0008]), comprising the following components in parts by weight: 
0.5-1.5 parts of a regulator ([0047]), 1-5 parts of a conductive material ([0039]; [0048]; [0067]), 0.1-0.5 parts of a crosslinking agent ([0049]), 0.1-0.5 parts of a catalyst (solvent; [0050]), and 10-80 parts of a solvent ([0050]); 
wherein the regulator provides a reversible dynamic intermolecular interaction or a reversible dynamic intramolecular interaction at room temperature ([0039]-[0045]), 
the regulator is at least one selected from the group consisting of chitosan ([0038]-[0039]), polyvinyl alcohol, nanocellulose, polyethylene glycol ([0041]-[0042]; [0096]), catechin and tannic acid; 
the crosslinking agent is one selected from the group consisting of polymaleic acid, citric acid (see claim 18), propane- 1,2,3 -tricarboxylic acid, butane-1,2,3,4-tetracarboxylic acid, glutaraldehyde ([0020]) and borate; 
the catalyst is one selected from the group consisting of sulfuric acid, hydrochloric acid, phosphoric acid ([0042]), phosphomolybdic acid, potassium bisulfate, aluminum chloride, ferric chloride, sodium bisulfate, sodium hypophosphite, sodium acetate, aluminium oxide, silicon dioxide, zinc oxide and titanium dioxide.
The Examiner draws particular attention to the Applicant that " Carroll et al. does address a regulator ([0047]), a conductive material ([0039]; [0048]; [0067]), a crosslinking agent ([0049]), a catalyst (solvent; [0050]), and a solvent ([0050]), it teaches a laundry list of possible a regulator ([0047]), a conductive material ([0039]; [0048]; [0067]), a crosslinking agent ([0049]), a catalyst (solvent; [0050]), and a solvent ([0050]). The format in which Carroll et al. presents its teaching does not change the fact that it teaches the claimed invention. It is not necessary for Carroll et al. to present its teaching in an example format citing it in a list is sufficient.  
Therefore, it would have been obvious to one of ordinary skill in the art, absent evidence to the contrary, to choose any of the regulator ([0047]), a conductive material ([0039]; [0048]; [0067]), a crosslinking agent ([0049]), a catalyst (solvent; [0050]), and a solvent ([0050]) from the list and any additives from the list, including those presently claimed, and thereby arrive at the claimed invention. However, "applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others." In re Courtright, 377
Given that the Carroll et al. reference discloses a range of 0.5-1.5 parts of a regulator ([0047]), 1-5 parts of a conductive material ([0039]; [0048]; [0067]), 0.1-0.5 parts of a crosslinking agent ([0049]), 0.1-0.5 parts of a catalyst (solvent; [0050]), and 10-80 parts of a solvent ([0050]) that overlap with the presently claimed range, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize any of the taught ranges, including those presently claimed, to obtain a suitable composition. It is also noted that according to MPEP 2131.03 and MPEP 2144.05, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272, 276,205 USPQ 215, 219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclose by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990)
2. The functional ink according to claim 1, further comprising 0-10 parts of a functional nanomaterial ([0039]-[0051]).
5. The functional ink according to claim 1, wherein the conductive material is one selected from the group consisting of a conductive carbon material, a conductive polymer and a conductive metal particle ([0039]).
8. The functional ink according to claim 2, wherein the functional nanomaterial is at least one selected from the group consisting of a metal oxide ([0073]), a metal sulfide, a transition metal carbide, a transition metal nitride, an inorganic nonmetallic element, a redox small molecule, a phosphate and a titanate, wherein the metal oxide, the metal sulfide, the transition metal carbide, the transition metal nitride, the inorganic nonmetallic element, the redox small molecule, the phosphate and the titanate have electricity and magnetism properties.
9. The functional ink according to claim 8, wherein the functional nanomaterial is at least one selected from the group consisting of Sn02, Fe304 ([0070]), MnO2, MoS2, SnS2, MXenes, TiNx, MoNx, Si, Sn, Viologen, LiFePO4 and Li4Ti5Oi2 ([0039]).
12. The functional ink according to claim 2, wherein the conductive material is one selected from the group consisting of a conductive carbon material, a conductive polymer and a conductive metal particle ([0039]).
15. The preparation method according to claim 10, wherein the functional ink further comprises 0-10 parts of a functional nanomaterial ([0051]).
18. The preparation method according to claim 10, wherein the conductive material is one selected from the group consisting of a conductive carbon material, a conductive polymer and a conductive metal particle ([0039]).

Allowable Subject Matter
Claims 3, 10 & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
3. The functional ink according to claim 1, wherein the reversible dynamic intermolecular interaction or the reversible dynamic intramolecular interaction is one selected from the group consisting of covalent bonds, hydrogen bonds and ion coordination bonds.
10. A preparation method of the functional ink suitable for the 3D printing according to claim 1, comprising the following steps: under conditions of 20-35 C and 8000-30000 r/min, mixing the components, and stirring the components for 20-60 min according to a formulation.
16. The preparation method according to claim 10, wherein the reversible dynamic intermolecular interaction or the reversible dynamic intramolecular interaction is one selected from the group consisting of covalent bonds, hydrogen bonds and ion coordination bonds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(1) Lochtman et al. (# US 2010/0009094) discloses a method for producing structured electrically conductive surfaces on a substrate, which comprises the following steps: a) structuring a base layer containing electrolessly and/or electrolytically coatable particles on the substrate by ablating the base layer according to a predetermined structure with a laser, b) activating the surface of the electrolessly and/or electrolytically coatable particles and c) applying an electrically conductive coating onto the structured base layer (see Abstract).
(2) Wang et al. (# US 2014/0345910) discloses a method for forming a conductive line, and a device comprising the conductive line. The method for forming a conductive line comprises: (A) providing a metal oxide composition which comprises a metal oxide, and a reducing agent; (B) applying the metal oxide composition on a substrate, and curing the metal oxide composition to form an metal oxide layer; and (C) irradiating the metal oxide layer by a light source to occur a chemical reduction reaction between the metal oxide and the reducing agent in the metal oxide layer to proceed to thereby form a conductive line (see Abstract).
(3) Omenetto et al. (# US 2015/0307728) discloses a biopolymer-based ink formulations that are useful for inkjet printing and other applications. Related methods are also disclosed (see Abstract).
(4) Secord et al. (# US 2016/0083601) discloses an ink composition (e.g., a hot melt ink composition or a radiation curable ink composition) that has a relatively low conductivity. This disclosure also relates to a continuous printing process using such a composition and a product containing such a composition (see Abstract).
(5) Wu et al. (# US 2016/0200927) discloses A solder mask ink for aerosol jet printing includes a metal oxide and a propylene glycol-based solvent; the solder mask ink has a viscosity from about 50 cps to about 1,000 cps at shear rate of 10 1/s at 25° C., and a shear thinning index from about 1.0 to about 2.0 (see Abstract).
(6) Jose et al. (# US 2017/0218228) discloses 3D printing of biopolymer-based inks provides for manufacturing a broad range of products with desirable properties. A print nozzle may be charged to form a cone-shaped ink droplet to result in increased resolution, more reliable contact with irregular surfaces, and a mechanism to control contacting the ink to the print surface (see Abstract).
(7) Umebayashi (# US 2017/0252971) discloses an actinic ray-curable-type inkjet ink composition for 3D printing includes an acrylate monomer A capable of forming a homopolymer having a glass transition temperature of from 25° C. to 120° C.; an acrylate monomer B capable of forming a homopolymer having a glass transition temperature of −60° or higher and lower than 25° C.; a bifunctional acrylate oligomer C having a weight-average molecular weight of from 2,000 to 20,000; and an acylphosphine oxide compound, in which the mass content of bifunctional or higher-functional acrylate compounds is 15% by mass or less (see Abstract).
(8) Umebayashi (# US 2018/0079923) discloses An actinic ray-curable-type inkjet ink set for three-dimensional printing and a three-dimensional printing system are provided. The actinic ray-curable-type inkjet ink set for three-dimensional printing includes a white ink composition W and a color ink composition C. The three-dimensional printing system includes printing means for jetting out, a plurality of times, each of a white ink composition W and a color ink composition C using an inkjet head so as to form a color layer on a white modeled object, based on cross-sectional information of a three-dimensional modeled object (see Abstract).
(9) Andersen et al. (# US 2018/0298215) discloses a suspension comprising 50-95% by weight of the total suspension (w/w) of at least one metallic material and/or ceramic material and/or polymeric material and/or solid carbon containing material; and at least 5% by weight of the total suspension of one or more fatty acids or derivatives thereof. In addition, the invention relates to uses of such suspension in 3D printing processes.
(10) Nelson et al. (# US 2018/0310366) discloses a printing method for forming a conductive line on a plastic substrate for use in an automobile, comprises one or both of inkjet printing and screen printing the conductive line on the plastic substrate while the plastic substrate is fixed in a fixture of an automatic printing machine; the conductive mixture comprises a conductive paste; a solvent; and an adhesion agent; and wherein the conductive line is a busbar, a grid line, or an antenna line in the automobile (see Abstract).
(11) Abbott Jr. et al. (# US 2018/0311892) discloses a color printing method example, a dispersion is jetted on at least a portion of a surface of a substrate ceramic material to form a patterned area. The dispersion includes metal oxide nanoparticles. A color in the patterned area is selectively developed by heating at least the patterned area via exposure to energy. The heat initiates a reaction between the metal oxide nanoparticles and the substrate ceramic material to produce the color (see Abstract).
(12) Malhotra (# US 2002/0137816) discloses an ink composition comprising (a) a polyethylene homopolymer or copolymer binder having a melting point of from about 60 to about 150.degree. C., (b) a nonpolymeric alcohol viscosity modifier having a melting point of from about 60 to about 150.degree. C., (c) a colorant, (d) an optional conductivity enhancing agent, (e) an optional antioxidant, and (f) an optional UV absorber (see Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANISH S SHAH whose telephone number is (571)272-2152. The examiner can normally be reached 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MANISH S. SHAH
Primary Examiner
Art Unit 2853



/Manish S Shah/           Primary Examiner, Art Unit 2853